NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO LUIS RODRIGUEZ CASTRO,                  No.    15-71660
AKA Eduardo Luis Rodriguez,
                                                Agency No. A094-456-001
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Eduardo Luis Rodriguez Castro, native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Wakkary v. Holder, 558
F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      The agency did not err in finding that Rodriguez Castro failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1137-38 (9th Cir. 2016) (proposed social group of former gang members who have

returned to El Salvador is not cognizable); Arteaga v. Mukasey, 511 F.3d 940, 945-

46 (9th Cir. 2007) (concluding that former gang members “is far too unspecific and

amorphous to be called a social group, whether that person is tattooed or not”). In

light of our conclusion, we do not reach Rodriguez Castro’s contentions as to

emotional or psychological trauma. Thus, Rodriguez Castro’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Rodriguez Castro failed to establish it is more likely than not that he will be

tortured with the consent or acquiescence of the government of El Salvador. See

Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.


                                          2                                       15-71660